COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Matthew Brock v. The State of Texas

Appellate case numbers:      01-18-00770-CR & 01-18-00776-CR

Trial court case numbers: 1506283 & 1506284

Trial court:                 338th District Court of Harris County

        Appellant’s court-appointed counsel filed a motion to withdraw as counsel with a
brief concluding that the above-referenced related appeals are frivolous. See Anders v.
California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). However, counsel has not
filed a copy of the letter he wrote, or otherwise certified that he has written a letter, in
accordance with Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014), “to (1) notify his
client of the motion to withdraw and the accompanying Anders brief, providing him with
a copy of each, (2) inform him of his right to file a pro se response and of his right to review
the record preparatory to filing that response, [] (3) inform him of his pro se right to seek
discretionary review should the court of appeals declare his appeal frivolous,” and (4)
“notify his client that, should he wish to exercise his right to review the appellate record in
preparing to file a response to the Anders brief, he should immediately file a motion for
pro se access to the appellate record with the applicable court of appeals,” which letter
includes “a form motion . . ., lacking only the appellant’s signature and the date, . . .
inform[ing] the appellant that, in order to effectuate his right to review the appellate record
pro se, should he choose to invoke it, he must sign and date the motion and send it on to
the court of appeals within ten days of the date of the letter from appellate counsel.” 436
S.W.3d at 319–20.


        Accordingly, we order appellant’s appointed counsel, Nicholas Mensch, to send a
letter to the appellant in accordance with Kelly. 436 S.W.3d at 319–20. We further order
appellant’s appointed counsel to notify the Clerk of this Court in writing “that he has (1)
informed the appellant of the motion to withdraw and attendant Anders brief, (2) provided
the appellant with the requisite copies while notifying him of his various pro se rights, and
(3) supplied him with a form motion for pro se access to the appellate record.” Id. at 320.
       Because appellant’s counsel’s motion to withdraw indicates that he has forwarded
a copy of the appellate records to appellant and the Clerk of this Court sent appellant a
form motion for pro se access on November 12, 2018, counsel does not need to send the
form motion to his client. But appellant’s counsel should notify his client as provided
above of his Kelly notice requirements and appellant’s December 12, 2018 deadline to file
a pro se Anders response in each appeal.


       Counsel shall send the required Kelly letter to his client and shall file the required
notices in each appeal with the Clerk of this Court within 10 days of the date of this
order.


       It is so ORDERED.

Judge’s signature: ___/s/ Laura C. Higley_____
                   x Acting individually      Acting for the Court

Date: __November 20, 2018___




                                             2